Title: Report on the Memorial of Baron von Steuben, 29 March 1790
From: Hamilton, Alexander
To: 


Treasury Department. 29th. March, 1790.[Communicated on April 6, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, on the Memorial of Baron De Steuben, referred to him by an Order of the House of Representatives of the 25th. September last:
Respectfully reports,
That it appears from the papers accompanying the said Memorial, that the Memorialist grounds his present claim on the United States, upon a Contract, which he alledges to have been made with Congress at York, in the year 1777, previous to his joining the American Army.
That the transaction respecting this alledged Contract is stated by the Memorialist in the following words.
“At the arrival of Baron De Steuben in the year one thousand seven hundred and seventy seven, he was received by Congress with marks of distinction, and the day after his arrival, was waited on by a Committee of Congress, composed of Doctor Witherspoon, Mr. Henry, of Maryland, and a third, whom at this time he cannot recollect. This Committee demanded of the Baron the conditions on which he was inclined to serve the United States, and if he had made any stipulations with the Commissioners in France. He replied, that he had made no agreement with them, nor was it his intention to accept of any rank or pay; that he wished to join the army as a volunteer, and to render such services as the Commander in chief should think him capable of; adding, that he had no other fortune than a revenue of about six hundred Guineas per annum, arising from places and posts of honor in Germany, which he had relinquished to come to this country; that, in consideration of this, he expected the United States would defray his necessary expenses while in their service; that if, unhappily, this Country should not succeed in establishing their independence, or if he should not succeed in his endeavors for their service, in either of those cases, he should consider the United States as free from any obligations towards him; but if, on the other hand, the United States should be happy enough to establish their freedom, and that he should be successful in his endeavors, in that case he should expect a full indemnification for the sacrifice he had made in coming over, and such marks of their generosity, as the justice of the United States should dictate.
“That if these terms were agreeable to Congress, he waited only their orders to join the army without delay. The Committee were pleased to applaud the generosity of his propositions in thus risking his fortune on that of the United States. The Committee then left him, in order to make their report; the next day Congress gave him an entertainment; after which the President Mr. Laurens, told him, it was the desire of Congress, that he should join the army immediately, which he did.”
That the evidence, adduced by him in support of it, consists principally of these documents—A Certificate from John Witherspoon, dated November 1st. 1785, another from Elbridge Gerry, dated the 23d. November 1785, and a third from William Duer, without date, (which several Certificates are annexed to the statement above recited, and refer to it) also two letters; one from Thomas McKean dated 11th. September 1788, and another from Francis Lightfoot Lee dated the 25th. September in the same year, all which Gentlemen were, at the time of the transaction, members of Congress, and three of them, towit, John Witherspoon, Francis Lightfoot Lee, and Thomas McKean, members of the Committee mentioned in the said Statement.
That the Certificate from the said John Witherspoon, is as follows.
“Princeton, Nov. 1st. 1785.
“I can recollect very distinctly, that I was one of the Committee who waited on Baron Steuben, on his arrival at York Town. He then could speak no English, and, I believe, I was the only member of the Committee who could speak French, and was therefore obliged to be his interpreter to the other members, as well as to make the report to Congress. I am sensible, that the above is a just and fair account of what passed on that occasion, and that we were all sensible the Baron’s proposals were honorable and generous; and accordingly he was sent to General Washington, to receive his directions from him.
(Signed) John Witherspoon.”
That the Certificate from the said Elbridge Gerry is as follows.
“New York. 23d. Nov. 1785.
“The subscriber certifies, that, having a seat in Congress at the time of the Baron De Steuben’s arrival at York Town, he well remembers the facts herein stated, excepting what relates to the entertainment, which, he doubts not, was provided, and to the time of the Baron’s arrival at that place, which was in the beginning of the year 1778.
“The Subscriber further certifies, that in questions agitated in Congress while he has been a member, respecting the allowance that should be made in pursuance of the within stipulation, he has considered the claim of the Baron for a full indemnification and compensation, as a claim of Justice, founded in the verbal Contract of the parties.
(Signed) E. Gerry.”
That so much of the Certificate of the said William Duer, as relates to the fact is as follows.
“I was a Member of Congress and of the Board of War, when the Baron De Steuben arrived at York Town, and though I was not present at that place when the Baron had his first interview with the Committee of Congress, being absent for a few days on a visit to Manheim, I perfectly remember, that the account I received on my return to York Town, of the engagements entered into with the Baron Steuben, by the Honorable Congress, was perfectly similar to that which the Baron has stated.”
That the material part of the letter of the said Thomas McKean is as follows;
“My memory enables me to say, that you came to York Town in the beginning of February 1778; that the Congress, being informed of it, proceeded to name a Committee (of which I was one) to wait upon you, learn the objects of your visit, and to confer with you about entering into the service of the United States. They might have received farther instructions, but I do not remember them. The Committee (of which Doctor Witherspoon was chairman) called upon you the next morning at your lodgings, when a conversation was had between the Doctor and you in French, which he interpreted to his brethren. Part of what was thus communicated was, that you came to America with a view to tender your services to Congress, that you had made no stipulations with their Commissioners in France, and was desirous to join the Army as a Volunteer, and to act there in such station as the Commander in chief should think you best qualified to fill. That you had held posts of honor and profit in the army of the King of Prussia, and afterwards (I think) of the Prince of Baden, which last you had relinquished, in order to embark in the American Cause, whose fortune you were willing to partake. That if it failed, you asked nothing but a support according to your condition while you served, and if it succeeded and your services were approved, you would expect compensation for the sacrifices you had made, and the rewards commonly bestowed by a happy and grateful people on faithful and successful servants. This, Sir, is the amount of what I recollect.”
That the material part of the letter of the said Francis Lightfoot Lee, is as follows.
“I was one of the Committee appointed by Congress to wait upon you, on your arrival at York Town, and understood French sufficiently to comprehend pretty fully all that you said to the Committee.
“You informed them that you held considerable military rank in Europe, with posts and emoluments to the amount, I think, of five or six hundred Guineas. That your great desire of being serviceable to the American cause had induced you to relinquish these, and to offer your service to Congress. That you asked for neither rank nor pay: but expected your expenses in the army to be defrayed; And, if America should be successful in her Contest, you depended upon the justice and generosity of Congress, to make you amends for your losses, and reward your services: if unfortunate, you were willing to share her fortune. I do not recollect any particular stipulation for reimbursing the specific sum of money: but it was, most certainly, well understood by the Committee and Congress, that if our Contest ended happily, and your services were approved, you would have a just claim to very liberal compensation for what you had sacrificed, and for your services.
“Congress was very much pleased with your generous proposals, when reported to them: as their consequent behaviour to you sufficiently verified.”
That besides the foregoing documents, there are two letters accompanying the said Memorial, one from Horatio Gates, dated the sixth of December 1785; the other from Richard Peters, dated the thirtieth of October 1785; the former of whom was President, and the latter Member of the Board of War, at the time of the said transaction.
That the letter from the said Horatio Gates contains the following passage.
“When I was President of the Board of War, I very well remember your coming to York Town, and being most honorably received by Congress. A Committee was immediately appointed to wait on you, and, after they had conferred with you, you was invited to an elegant entertainment, and every mark of distinction was shewn, that could be shewn to an officer of the first rank, into whose hands the inspection and discipline of the Army was to be intrusted. With regard to pecuniary matters, I always understood, they were to be settled upon the most liberal and generous plan; regard being to be had, not only to the high station you were to fill, but to the sacrifice you had so generously made in coming to serve this Country.”
That the letter from the said Richard Peters contains the following passages:
“Belmont October 30th. 1785.
“Sir,
“In answer to your enquiries respecting my recollection of what passed at York-Town, relative to your affairs, at your arrival at that place, I will state such circumstances as I became acquainted with. They are chiefly such as I understood from members of Congress, some of whom were appointed to assist the Commissioners of the Board of War, and to explain and communicate such matters, as were necessary for our information in the business of our department.

“You were received by Congress with every mark of distinction their situation admitted, and had more particular attention paid to you, than I had known given to any foreigner. Much pleasure was expressed at the arrival of a person of your military knowledge and experience, at a time when the want of discipline in our Army, and the œconomy it produces, were severely felt and regretted. You were waited upon by a Committee appointed for that purpose, from some of whom, as well as the other members of Congress, I was informed that you had conducted yourself, as to the manner in which you agreed to enter our service, with much generosity and disinterestedness, having made no terms either as to rank or pay, leaving it to Congress, after experience of your talents and usefulness as a volunteer in our service, to fix such as your merits and exertions intitled you to. Your having made no Contract with our ministers in France, was mentioned as a circumstance which prevented embarrassments, as some terms had been made with gentlemen, which did not meet the approbation of Congress. You agreed to take the risk of our affairs. If we were unsuccessful, you would of consequence be deprived of any means of compensation for the sacrifices you had made of a handsome revenue in Europe, and must have suffered the loss of military reputation generally attendant on unsuccessful service. But I always understood and believed, that in case our cause issued happily, and your conduct was approved, Congress deemed it a matter of obligation on the United States, to indemnify you for the losses and expenses, you had sustained, as well as to compensate you for services, in common with other officers. Precedents for such indemnification having been established even antecedent to experience in service, I never looked upon this as a claim upon the generosity, but as a demand upon the justice of this Country. And although there was no written agreement to this purpose, there was clearly an implied contract. Your situation being fully stated, and your expectations explained, Congress desired you, through their President, to repair to Camp, and join the Army; and the Board of War were directed to assist you for this purpose, in such matters as were requested.”
That the following documents have been supposed to militate against the admission of the Contract relied upon by the Memorialist.

First: A letter from him to Congress, dated, Portsmouth December 6th. 1777, in the following terms
“Honorable Gentlemen,
“The honor of serving a respectable nation, engaged in the noble enterprize of defending it’s rights and liberty, is the only motive that brought me over to this Continent. I ask neither riches nor titles. I am come here from the remotest end of Germany at my own expense, and have given up an honorable and lucrative rank. I have made no condition with your deputies in France, nor shall I make any with you. My only ambition is, to serve you as a Volunteer, to deserve the confidence of your General in Chief, and to follow him in all his operations, as I have done during seven campaigns with the king of Prussia: two and twenty years past at such a school seem to give me a right of thinking myself in the number of experienced Officers; and if I am possessor of some talents in the art of War, they should be much dearer to me, if I could employ them in the service of a Republic, such as I hope soon to see America. I should willingly purchase, at my whole blood’s expense, the honor of seeing, one day, my name, after those of the defenders of your liberty. Your gracious acceptance will be sufficient for me, and I ask no other favor than to be received among your officers. I dare hope, you will agree with this my request, and that you will be so good as to send me your orders to Boston, where I shall expect for them, and accordingly take convenient measures. I have the honor to be with respect, Honorable Gentlemen Your Most Obedient and very humble Servant.
(Signed) Steuben.”
Secondly: A report on the files of Congress of the Committee which conferred with the Memorialist at York Town, in these words.
“The Baron Steuben, who was a Lieutenant General and Aid de Camp, to the king of Prussia, desires no Rank—is willing to attend General Washington, and be subject to his orders. Does not require or desire any command of a particular Corps or Division, but will serve occasionally, as directed by the General—expects to be of use in planning encampments, &c. and promoting the discipline of the Army. He heard, before he left France of the dissatisfaction of the Americans with the promotion of foreign Officers, therefore makes no terms, nor will accept of any thing but with general Approbation, and particularly that of General Washington.”
Thirdly; A letter from the Memorialist to the President of Congress, dated in December 1782, and containing this passage.
“My demands were these; to join the army as a Volunteer, that I wished to be known by the Commander in chief, and to leave it to the officers of the army if my capacity intitled me to hold a Commission in it. That the General would employ me in such a branch, where he thought my services the most useful—that I was determined not to ask a favor or reward previous of having deserved it. That however I expected from the generosity of Congress, that in imitation of all European powers, they would defray my expenses, altho’ a Volunteer, according to the rank which I held in Europe, as well for myself as my Aids and servants.”
That the Secretary desirous of knowing what explanation of these documents the Memorialist might have it in his power to give, did, on the 26th. of January past, write to him a letter in the words following:
“Among the documents which relate to the circumstances of your entrance into the service of the United States, are—a letter from you to Congress, dated at Portsmouth, the 6th. Decr. 1777—a report of the Committee which conferred with you at York Town—and a letter from you to the President of Congress, dated in December 1782. Inclosed you will find copies of the two first, and an Extract from the last. As these may seem to militate against your claim, as founded in Contract, I think it proper, before I report to the House of Representatives upon your memorial, to afford you an opportunity of making such remarks upon those documents, as may appear to you advisable.”
That to this letter, the Secretary received an answer, dated the 27th. of the same month, of which the following is a translation.
“New York. the 27th. Jany. 1790.
“Sir,
“The letter which you did me the honor of addressing to me yesterday, I have received; and am indebted to you for affording me an opportunity to elucidate the nature of my engagement with the United States.
“From the information I received of the Minister of France, that the preferment of foreigners to military employments, had been a cause of discontent in the American Army; I foresaw the necessity of pursuing measures different from those which had been adopted by my predecessors, in order to gain admission into your Army.
“Being sure of success in my enterprize, as soon as the Commander in chief and the Army should be convinced of the advantages of my military arrangements, there was but one difficulty to surmount: and from the complexion of the times, that difficulty was of the greatest magnitude. It depended upon obtaining such a post in the army, as would enable me to make use of the knowledge of my profession, and to render it beneficial to the interest of the United States, without exciting the dissatisfaction and jealousy of the officers of your Army. Any conditions proposed by me under these circumstances, tending to ensure me a recompense proportioned to my sacrifices and my services would not have failed to render all negociations abortive. But proposals to serve the United States as a Volunteer, without rank or pay, could give no umbrage—and surely the proposition was a generous one.
“Suppose, however, I had added, that for the honor of serving the United States, I had resigned in my native Country honorable and lucrative employments; that I had come to America, at my own expense, for the purpose of fighting her battles, and that after she should have obtained her independency, I would decline all compensation for the services I had rendered. I would ask, Sir, in what light would such a proposition have been received by so enlightened a Body as the Congress of the United States? To me it appears, that common sense would have declared the author of such a proposition to be either a Lunatic or a Traitor. The former, for his coming from another part of the globe to serve a nation unknown to him; at the same time renouncing all his possessions for a cause to which he was an utter stranger, without having in view the gratification of ambition, or the advancement of interest. The latter, as it might appear that his making such generous proposals to introduce himself into your army, was with the most dangerous views, for which he, probably received compensation from the enemy.

“In either of these aspects, would the person, making similar propositions, have been admissible?
“What measures then were necessary to be pursued, to enable me to render those services to the United States, which I had proposed to myself?
“Having made these observations, Sir, I entreat you to read my letter to Congress of January 1778: Badly translated as it is, it will be intelligible to you, as being one of those, who are particularly informed of the critical situation of Congress and of the Army, at that period of the Revolution.
“You will easily discover, Sir, that this letter was dictated by no other motive, than to facilitate my reception into your army. The effect has answered my conjectures and my desires. If, however, I should be charged with having made use of illicit stratagems to gain admission into the service of the United [States], I am sure, I have obtained my pardon of the Army, and, I flatter myself, of the Citizens of this Republic in general.
“In consequence of this letter, I was directed by a resolution of Congress to join the Army: notwithstanding which, I judged it necessary to proceed first to York Town, as well to pay my respects to that august body who presided over a nation whom I was going to serve, as to learn the advantage or disadvantage which might result to me from so hazardous an enterprize.
“At my arrival, the Congress did me the honor of appointing a Committee to confer with me. If my first letter and the answer to it had been considered by them as a sufficient engagement, was there any occasion for this Committee: Was there any necessity for this conference? All that passed in this conversation is sufficiently proved, and needs no farther repetition.
“If on an impartial examination of the subject, it should appear, that my propositions to this Committee were incompatible with my first letter to Congress, I confess that my judgment misleads me.
“I represented to the Gentlemen of that Committee, that I had not entered into any agreement with the American Commissioners in France; that I would not insist upon making any at present, but would serve the United States as a Volunteer without rank or pay, on condition, notwithstanding, that my expenses in the army should be defrayed. I declared to them, that I had no other fortune than a revenue of about six hundred Louis d’ors arising from posts I held in my native Country, which I was going to resign, to serve the United States being disposed to hazard the whole on the event. And that not until I had succeeded in my undertaking, and the United States had obtained their liberty by a satisfactory peace, I would ask an indemnification for my sacrifices and disbursements, and for such other marks of acknowledgment and generosity as in the justice of Congress should be deemed adequate to my services.
“It appears, that the Committee reported to Congress, I had made no conditions, and that I would not accept of any thing without general approbation and particularly that of General Washington.
“Although I do not allow that report to be exact in it’s literal sense, yet I do not find it so extraordinary, that expectations founded upon the event of a revolution of this nature should be represented as making no stipulations. Besides it seems probable, that the politics of the times made it necessary to give such a complexion to the report as would remove all jealousy.
“Permit me, Sir, to suggest, here, a question: Why was not this report (like all other reports of Committees) entered upon the Journals of Congress? I doubt whether it would have been contradicted by me; but at least it would have afforded me an opportunity of taking precautions. I assure you, Sir, upon my honor, that this report was never brought into view previous to the year 1788, and that I did not see it until General Washington had the goodness to send me a copy of it. But be this, as it will; no person, Sir, is better informed than yourself, how difficult it was at that time to introduce a foreigner into your army, even without any condition whatever.
“With regard to my second letter of December 1782, I confess I do not find in that any contradiction of the facts represented to have taken place in the conference at York Town.
“In this letter I state, that my desires were to join your Army as a Volunteer; that I did not ask any employ, until the approbation of the Commander in chief, and the opinion of the Army, should assign me a place in which I could be useful: that I asked no compensation until it was merited, provided however, that my expenses for my own person, as well as my suite, were defrayed by the United States, agreeably to the usage of European Powers.

“I perceive that it may be asked, why I did not, at that time, insist upon my contract? I answer, that it was my wish never to mention it, as it appeared to me more honorable to the United States, and more flattering to myself to receive a recompense dictated rather by generosity, than by conditions, and that it was with reluctance and through urgent circumstances upon that stipulation, which was the basis of my engagement at York Town.
“But there is another reason, why this contract was not mentioned in my letter immediately after the conclusion of the War.
“The Congress were besieged by a croud of foreign officers, who were as little satisfied as the national troops, which was a circumstance, that, probably, induced some respectable persons then members of Congress, (in whom I place the greatest confidence) to advise me to pass over in silence all that related to a former contract, and to rest my pretensions solely on the merit of my services, and the generosity of the United States. If my memory is faithful, yourself Sir, were of the number of those by whose opinion I was governed.
“Once more, I assure you Sir, that it is with regret that I have recourse to that contract; but there remains no other resource to obtain that justice which is due to me.
“These, Sir, are all the explanations I can give you, if they are not sufficient, I submit to the consequences.
“All that I ask of you is, to accelerate the decision. No event can render my situation more unhappy—in fact, it is insupportable.
“There must always remain one consolation: The truth of the facts, stated in my Memorial to Congress, cannot be disputed, without raising a doubt of the veracity of some of the most worthy and respectable characters in the United States, several of whom have held, or now hold, the highest places in the government of their Country.
“Having no Secretary, you will please, Sir, to excuse my addressing you in a language, which is more familiar to me than the English.   I have the honor to be &c.”
The Secretary further reports.
That on the fifth of May 1778, the memorialist was appointed by Congress, Inspector General, with the rank and pay of Major General, to which was afterwards added a farther allowance for the extra service and expense incident to the office of Inspector General.
That there appears on the Journals of Congress a report of a Committee of the 30th. of December 1782, stating,
First. That the Baron de Steuben was in Europe possessed of respectable military rank, and different posts of honor and emolument, which he relinquished to come to America, and offer his services at a critical, period of the War, and without any previous stipulations.
Secondly. That on his arrival he actually engaged in the Army in a very disinterested manner, and without compensations similar to those which had been made to several other foreign officers.
Thirdly. That under singular difficulties and embarrassments in the department in which he has been employed, he has rendered very important and substantial services, by introducing into the Army a regular formation and exact discipline, and by establishing a spirit of order and œconomy in the interior administration of the regiments; which, besides other advantages, have been productive of immense savings to the United States, that in the commands in which he has been employed, he has upon all occasions conducted himself like a brave and experienced officer: The Committee are therefore of opinion, that the sacrifices and services of the Baron De Steuben justly intitle him to the distinguished notice of Congress, and to a generous compensation, whenever the situation of public affairs will admit: The Committee further report, that the Baron De Steuben has considerable arrearages of pay due to him from these States, on a liquidated account, and that having exhausted his resources, it is now indispensible that a sum of money should be paid him for his present support and to enable him to take the field another campaign, and propose that the sum of two thousand four hundred dollars be paid to him for that purpose, and charged to his account aforesaid, Whereupon, Congress resolved,
That the foregoing proposal of the Committee be referred to the Superintendant of Finance, to take order.
That on the 15th. of April 1784 Congress did also resolve,
That the thanks of the United States in Congress assembled be given to Baron Steuben, for the great zeal and abilities he has discovered in the discharge of the several duties of his office; that a gold-hilted sword be presented to him, as a mark of the high sense Congress entertain of his character and services, and that the Superintendant of Finance take order for procuring the same.
That the proper officers proceed to the liquidation of monies due from the United States to Major-General Baron Steuben; that the Superintendant of Finance report to Congress his opinion of the most speedy and efficacious means of procuring and paying the same, either here or in Europe.
That Baron Steuben be assured that Congress will adopt these or such others as shall appear most proper and effectual for doing him for that justice, which the peculiarity of his case authorizes.
That on the 27th. of September 1785, Congress did further resolve,
That in full consideration of the Baron De Steuben’s having relinquished different posts of honor and emolument in Europe, and rendered most essential services to the United States, he be allowed and paid out of the Treasury of the United States, the sum of seven thousand dollars, in addition to former grants.
That the Baron De Steuben has received at different times, sums equal to the amount of the pay and emoluments annexed to his station in the American Army, to the commutation of a Major General, and to the sum expressed in the Resolution last recited.
A question arises, whether the acceptance of these appointments, emoluments and allowances did not virtually supersede the antecedent contract relied on by the Memorialist, admitting it to have existed.
To which he answers; “That it cannot be presumed that an individual, in accepting from a government the emoluments annexed to a station, to which he is appointed, for the service of that government, unsolicited by him, could renounce a prior and more beneficial contract.
“That the more natural presumption is, that Congress, by conferring those emoluments, meant to ascertain and limit the expenses they had stipulated to bear, and to support the respectability of the office, they had thought proper to create.
“That, as a Major General, he received the pay and other emoluments allowed to other Major Generals of the Army; as Inspector General, he received an extra-allowance, in consideration of extra-trouble and expense.

“That the emoluments allowed to an officer in service can only be referred to the services he renders: They can have nothing to do with an indemnity for revenues relinquished, and can never be deemed, by mere inference and implication, to extinguish a Contract founded on that principle.
“That, with regard to the acceptance of the last grant, it was matter of pure necessity proceeding from a situation absolutely indigent; and that the reverse of a disposition to acquiesce in it has been uniformly manifested on his part.”
Having stated the foregoing particulars, which are the most material that have come under the observation of the Secretary, relating to the Claim of the Memorialist, he proceeds to remark.
That the statement, made by the Memorialist of what passed in the conference at York Town, is authenticated by such strong, direct and collateral evidence as ought, in the opinion of the Secretary, to secure full credit to the existence of the fact. Waving the regard due to the Memorialist’s own assertion, it is not supposable, that if his representation had been ill founded, it could have obtained the sanction of so many disinterested persons, Agents in, or witnesses to the transaction.
That notwithstanding this, it may be inferred as well from the written report of the Committee, as from other circumstances that the idea of a precise contract did not generally prevail. It is probable, that as the indemnity and reward for the sacrifices and services of the Baron were by him made to depend on the success of a national Revolution, the mention of them was viewed rather as a suggestion of expectations, than as a stipulation of terms. This might the more easily have happened, as it is presumable, that the situation of affairs at the time must have disposed Congress [to] an officer, who had had the opportunities of the Memorialist, as a valuable acquisition to the service, and to regard a compliance with the expectations intimated by him, in the event of success as too much a matter of course to need a stipulation.
That this view of the affair appears to the Secretary to afford a satisfactory solution of any difficulties which might result from seemingly discordant circumstances, and to place all the parts of the transaction in a simple and consistent light.
Upon the whole therefore: As it cannot with propriety be questioned that a conversation of the kind stated by the Baron did take place at the conference at York Town. As the services rendered by him to the United States are acknowledged to have been of a very signal and very meritorious nature; As the expectations alledged to have been signified by him in the Conference are, all of them, reasonable in themselves, being nothing more than that his necessary expenses, while in the service of the United States should be defrayed by them; and that, in case they should establish their independence, and he should be successful in his endeavors to serve them, then he should receive an indemnification for the income he had relinquished in coming to this Country, and to such marks of the generosity of the government, as it’s Justice should dictate. The Secretary is of opinion that whether the transaction, relied upon by the Baron, be deemed to have the force of a Contract, or not; it will be most consistent with the dignity and equity of the United States, to admit it as the basis of a final adjustment of his Claims.
Should this opinion appear well founded, it will remain to designate the rule, by which the necessary expenses of the Memorialist are to be adjusted. Taking it for granted, that his actual expenses will not be deemed a proper one, there occurs to the Secretary no better criterion, than the current allowances annexed to the Stations he filled. This excludes the half pay or commutation. It is presumed, that the current allowances to the officers of the American Army in general were regulated wholly with a view to their present support, according to their respective situations, and the half-pay granted as a future reward.
According to this principle, the Secretary has caused an account to be stated, which is hereunto annexed, in which the Memorialist is credited with his emoluments as Major-General and Inspector General (exclusive of half pay or commutation) and with an annuity of five hundred and eighty guineas, (being the amount of the income stated to have been relinquished by him) from the time he left Europe to the last of December 1789, with interest at six per cent, per annum; and is charged with all the monies, under whatsoever denomination, received by him from the United States, with interest at the like rate: upon which statement there is a balance in his favor of seven thousand, three hundred and ninety six dollars, seventy four ninetieths.

In addition to this, he would be intitled for the remainder of life to the yearly sum of five hundred and eighty guineas, as a continuation of the indemnity for the income relinquished: and to such reward as the government in it’s discretion should think fit to allow: For which purpose a moderate grant of land, if deemed expedient, would suffice.
The Secretary begs leave further to state, that there is good ground to believe, that the above mentioned balance will be short of a sufficient sum to discharge the debts now owing by the Memorialist, and contracted partly to enable him to come to this Country, and partly for his subsistence here; and in the last place to observe that the situation of the memorialist, who, (being a foreigner) voluntarily came to offer his services to the United States in a critical and perilous moment; and who, from the circumstance of his having been a foreigner, is less likely to participate in the collateral rewards, which, in numerous instances await those, who have distinguished themselves in the American revolution, (while he cannot, like many other foreign officers look for rewards elsewhere) gives a peculiarity to his case, which strengthens his other pretensions. That [it] appears unequivocally, that his services have been of a nature peculiarly valuable and interesting to the American cause, and such as furnish weighty considerations, as well public as personal, for rescuing him from the indigence in which he is now involved, and from the still greater extremities with which he is threatened. A settlement on the principles suggested in this report, will terminate all the claims of the Memorialist on the United States, in a manner equally satisfactory to him and honorable to them.
All which is humbly submitted
Alexander HamiltonSecretary of the Treasury.
